Exhibit 10.5





































Prepared by, and after recording, return to:

Melanie N. Ferguson

CoBank, ACB

P.O. Box 5110

Denver, CO  80217

Attention: Collateral Department

Phone: 800-542-8072

Legal Description: See Exhibit A

============================================




REAL ESTATE MORTGAGE




Made By




SUPERIOR ETHANOL, L.L.C.




as Mortgagor




in favor of




FARM CREDIT SERVICES OF AMERICA, FLCA




as Mortgagee




Dated as of March 15, 2007




THIS INSTRUMENT CONSTITUTES A MORTGAGE COVERING REAL PROPERTY AND FIXTURES AND
IS TO BE CROSS INDEXED IN ALL INDICES IN WHICH ARE RECORDED LIENS, MORTGAGES, OR
OTHER ENCUMBRANCES AGAINST REAL PROPERTY AND FIXTURES, INCLUDING THE MORTGAGE
INDEX AND THE UCC INDEX.




PURSUANT TO IOWA CODE SECTION 554B.3 (1997) THIS INSTRUMENT CONSTITUTES A LIEN
ON ALL AFTER ACQUIRED PROPERTY OF THE MORTGAGOR.




NOTICE:  THIS MORTGAGE SECURES CREDIT IN THE AMOUNT OF $100,000,000.00. LOANS
AND ADVANCES UP TO THIS AMOUNT, TOGETHER WITH INTEREST, ARE SENIOR TO
INDEBTEDNESS TO OTHER CREDITORS UNDER SUBSEQUENTLY RECORDED OR FILED MORTGAGES
AND LIENS.

============================================





--------------------------------------------------------------------------------




THIS REAL ESTATE MORTGAGE, dated as of March 15, 2007 is made by SUPERIOR
ETHANOL, L.L.C. (hereinafter called the "Mortgagor"), a limited liability
company existing under the laws of the State of Iowa, in favor of FARM CREDIT
SERVICES OF AMERICA, FLCA (hereinafter called the "Mortgagee"), a federally
chartered instrumentality of the United States.







ARTICLE .




DEFINITIONS




Section 1.01.

Definitions.  In addition to the terms defined elsewhere in this Mortgage, the
following terms shall have the meanings specified in this Section 1.01, unless
the context clearly requires otherwise.  The terms defined herein include the
plural as well as the singular.  Accounting terms used in this Mortgage but not
otherwise defined herein shall have the meanings they have under GAAP.




Credit Agreements shall mean all agreements, instruments and documents between
the Mortgagor and the Mortgagee or executed by the Mortgagor in favor of the
Mortgagee which evidence or relate to the Obligations, whether now existing or
hereafter entered into, and all amendments, supplements and restatements
thereof.  




Environmental Law shall have the meaning specified in Section 3.13.




Event of Default shall have the meaning specified in Section 4.01.




GAAP shall mean generally accepted accounting principles as established by the
American Institute of Certified Public Accountants.




Hazardous Materials shall have the meaning specified in Section 3.13.




Lien shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, grant, security title or interest, lien, encumbrance or charge
of any kind against property, including, without limitation, any conditional
sale or other title retention transaction, and any lease transaction in the
nature of a security interest.




Maximum Debt Limit shall mean $100,000,000.00 at any one time outstanding.




Mortgage shall mean this Real Estate Mortgage, as it may be amended or
supplemented from time to time.




Mortgaged Property shall have the meaning specified in Section 2.01.




Mortgagee shall mean FARM CREDIT SERVICES OF AMERICA, FLCA.








1










--------------------------------------------------------------------------------

Obligations shall mean all indebtedness and other obligations of the Mortgagor
to the Mortgagee of every type and description, whether now existing or
hereafter arising, fixed or contingent, as primary obligor or as guarantor or
surety, acquired directly or by assignment or otherwise, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced, including, without limitation, indebtedness under all
loans, advances and other extensions of credit made to or for the account of the
Mortgagor and all covenants, agreements and provisions contained in this
Mortgage and in any of the  Credit Agreements.




Permitted Encumbrances shall mean:




(i)

as to the property specifically described in Exhibit “A” hereto, the
restrictions, exceptions, reservations, conditions, limitations, interests and
other matters which are set forth or referred to in such descriptions; and




(ii)

as to all Mortgaged Property, any Lien permitted under the Credit Agreements.




Potential Default shall mean the occurrence of any event which with the giving
of notice and/or the passage of time and/or the occurrence of any other
condition would ripen into an Event of Default.







ARTICLE .




GRANTING CLAUSES




Section 2.01.

Granting Clauses.  In order to secure the repayment of the Obligations, whether
such Obligations are made pursuant to a commitment, made at the option of the
Mortgagee, made after a reduction to zero or other balance, or made otherwise,
up to the Maximum Debt Limit, and to declare the terms and conditions upon which
the Obligations are to be secured, the Mortgagor, in consideration of the
premises, does hereby grant, bargain, sell, alienate, convey, assign, transfer,
mortgage, hypothecate, pledge, set over and confirm unto the Mortgagee, and its
respective assigns the following (all of which are hereinafter collectively
called the "Mortgaged Property"):




All right, title and interest of the Mortgagor in and to those fee and leasehold
estates in real property described in Exhibit "A" hereto, subject in each case
to those matters set forth in such Exhibit, together with all buildings,
improvements, fixed assets, personalty and fixtures now or in the future
annexed, affixed or attached to said real property or said buildings,
improvements or structures located thereon; and




All right, title and interest of the Mortgagor in, to and under any and all
grants, privileges, rights of way, easements and other similar interest now
owned, held, leased, enjoyed or exercised, or which may hereafter be owned,
held, leased, acquired, enjoyed or exercised, by the Mortgagor for the purposes
of, or in connection with the real property described in Exhibit “A” hereto or,
the construction, acquisition, ownership, use or operation by or on behalf of
the Mortgagor of all buildings and improvements located on the property
encumbered hereby, wherever located.





2










--------------------------------------------------------------------------------




TOGETHER WITH all tenements, hereditaments and appurtenances belonging or
otherwise pertaining to the aforesaid property or any part thereof, with all
reversions, remainders, rents, income, revenues, profits, cash, proceeds,
products and benefits at any time derived, received or had from any or all of
the above-described property of the Mortgagor and all deposits or other accounts
into which the same may be deposited.




TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee and its respective
assigns forever, to secure the payment and performance of the Obligations,
including, without limitation, the due performance of the covenants, agreements
and provisions herein contained, and for the uses and purposes and upon the
terms, conditions, provisos and agreements hereinafter expressed and declared.







ARTICLE .




PARTICULAR REPRESENTATIONS, WARRANTIES AND

COVENANTS OF THE MORTGAGOR




The Mortgagor represents, warrants and, except as otherwise permitted by the
Mortgagee, covenants with the Mortgagee as follows:




Section 3.01.

Authority to Execute and Deliver this Mortgage; All Action Taken; Enforceable
Obligations.  The Mortgagor is authorized under its articles of incorporation
and bylaws or other applicable organizational documents and all applicable laws
and by corporate or organizational action to execute and deliver this Mortgage;
and this Mortgage is, and any amendment, supplement or restatement of this
Mortgage, when executed and delivered will be, the legal, valid and binding
obligations of the Mortgagor which are enforceable in accordance with their
respective terms.




Section 3.02.

Authority to Mortgage Property; No Liens; Exception for Permitted Encumbrances;
Mortgagor to Defend Title and Remove Liens. The Mortgagor has good and
marketable title to all fee and leasehold estates in real property and good,
right and lawful authority to mortgage the Mortgaged Property for the purposes
herein expressed.  The Mortgaged Property is free and clear of any Lien
affecting the title thereto, except Permitted Encumbrances.  The Mortgagor will,
so long as any of the Obligations shall remain unpaid, maintain and preserve the
Lien of this Mortgage superior to all other Liens, other than Permitted
Encumbrances, and will forever warrant and defend the title to the Mortgaged
Property against any and all claims and demands.








3










--------------------------------------------------------------------------------

Section 3.03.

No Encumbrances on Mortgaged Property.  The Mortgagor will not create, incur,
suffer or permit to exist any Lien on any of the Mortgaged Property, except for
Permitted Encumbrances.  Except for claims giving rise to Permitted
Encumbrances, the Mortgagor will promptly pay or discharge any and all
obligations for or on account of which any such Lien might exist.




Section 3.04.  Sale or Transfer of Mortgaged Property.  The Mortgagor shall not
sell, lease or transfer any of the Mortgaged Property to any person or entity
except as permitted in the Credit Agreements.




Section 3.05.

Payment of Obligations. The Mortgagor will duly and punctually pay all amounts
due under the Obligations, at the dates and places and in the manner provided in
all Credit Agreements, and all other sums becoming due hereunder.




Section 3.06.

Preservation of Franchises and Compliance with Laws. The Mortgagor will take or
cause to be taken all such action as may from time to time be necessary to
obtain, preserve and renew all franchises, rights of way, easements, permits,
and licenses now or hereafter granted or upon it conferred necessary to the
operations of the Mortgagor, and will comply in all material respects with all
laws, ordinances, regulations, and requirements applicable to it or the
Mortgaged Property.




Section 3.07.

Maintenance of Mortgaged Property. The Mortgagor will at all times maintain and
preserve the Mortgaged Property and each and every material part and parcel
thereof in good repair, working order and condition, ordinary wear and tear
excepted, and in material compliance with all applicable laws, ordinances,
regulations, and requirements, and will from time to time make all needed and
proper repairs, renewals, and replacements, and useful and proper alterations,
additions, betterments and improvements, and will, subject to contingencies
beyond its reasonable control, at all times keep its plant and properties in
continuous operating condition and use all reasonable diligence to furnish the
consumers served by it through the Mortgaged Property, or any part thereof, with
adequate services furnished by the Mortgagor.








4










--------------------------------------------------------------------------------

Section 3.08.

Insurance; Restoration of Damaged Mortgaged Property. The Mortgagor will
maintain insurance as required by the Credit Agreements.  In the event of damage
to or the destruction or loss of any portion of the Mortgaged Property, unless
the Mortgagee shall otherwise agree, the Mortgagor shall replace or restore such
damaged, destroyed or lost portion so that the Mortgaged Property shall be in
substantially the same condition as it was in prior to such damage, destruction
or loss.  Provided no Potential Default or Event of Default then exists, the
Mortgagee shall provide to the Mortgagor any insurance proceeds received by the
Mortgagee upon such reasonable terms and conditions as the Mortgagee may require
to ensure that such proceeds are used for the foregoing purpose and that such
required replacement or restoration will be completed.  The Mortgagor shall
replace the lost portion of the Mortgaged Property or shall commence such
restoration promptly after such damage, destruction or loss shall have occurred
and shall complete such replacement or restoration as expeditiously as
practicable, and shall pay or cause to be paid, out of the proceeds of such
insurance or otherwise,  all costs and expenses in connection therewith so that
such replacement or restoration shall be so completed that the portion of the
Mortgaged Property so replaced or restored shall be free and clear of all Liens,
except for Permitted Encumbrances.  At the request of the Mortgagee, the
Mortgagor shall exercise such rights and remedies which it may have under any
insurance policy or fidelity bond and which may be designated by the Mortgagee,
and the Mortgagor hereby irrevocably appoints the Mortgagee as its agent to
exercise such rights and remedies under any insurance policy or bond as the
Mortgagee may choose, and the Mortgagor shall pay all reasonable costs and
expenses incurred by the Mortgagee in connection with such exercise.




Section 3.09.

Mortgagee Right to Expend Money to Protect Mortgaged Property. From time to
time, the Mortgagee may, in its sole discretion, but shall not be obligated to,
advance funds on behalf of the Mortgagor, in order to ensure compliance with any
covenant or agreement of the Mortgagor made in or pursuant to this Mortgage or
any of the Credit Agreements, to preserve or protect any right or interest of
the Mortgagee in the Mortgaged Property or under or pursuant to this Mortgage or
any of the Credit Agreements, including, without limitation, the payment of any
insurance premiums or taxes and the satisfaction or discharge of any judgment or
any Lien upon the Mortgaged Property or other property or assets of the
Mortgagor (other than Permitted Encumbrances); provided, however, that the
making of any such advance by the Mortgagee shall not constitute a waiver by the
Mortgagee of any Event of Default with respect to which such advance is made nor
excuse the Mortgagor from any performance required hereunder.  The Mortgagor
shall pay to the Mortgagee upon demand all such advances made by the Mortgagee
with interest thereon at a rate equal at all times to 4% per annum above the
Mortgagee's Agent Base Rate.








5










--------------------------------------------------------------------------------

Section 3.10.

Further Assurances.  Upon the request of the Mortgagee, the Mortgagor shall
promptly do all acts and things, including the execution, acknowledgment and
delivery of such amendments thereto and other instruments and documents as the
Mortgagee may request, to enable the Mortgagee to perfect and maintain the Lien
of this Mortgage and/or the Mortgagee’s rights and remedies hereunder.  The
Mortgagor shall notify the Mortgagee promptly upon the acquisition of any fee or
leasehold estate in real property and, to the extent required under the Credit
Agreement, shall execute and record such amendments or supplements to this
Mortgage or other documents or instruments as are necessary or appropriate to
subject such real property to the Lien of this Mortgage and shall deliver such
executed and recorded amendments or supplements or other documents or
instruments to the Mortgagee.  .  In the event the Mortgagor fails to take any
action required under this Section 3.10, the Mortgagee may take any such action
and make, execute and record any such instruments and documents for and in the
name of the Mortgagor, and the Mortgagor hereby irrevocably appoints the
Mortgagee as its attorney-in-fact to take such actions, which appointment is
coupled with an interest and irrevocable.




Section 3.11.

Condemnation, Etc.  In the event that the Mortgaged Property or any part thereof
shall be taken under the power of eminent domain or like power, then, unless the
Mortgagee otherwise consents, all proceeds and avails thereof shall be applied
by the Mortgagor to the prepayment of the Obligations (such prepayments to be
applied in such order and manner as the Mortgagee may, in its sole discretion,
elect).




Section 3.12.

Conflict with Mortgage Terms.  The provisions of this Mortgage and the Credit
Agreements shall be cumulative and not mutually exclusive, notwithstanding any
inconsistencies.




Section 3.13.

Environmental Representations, Warranties and Covenants.  The Mortgagor makes
the following representations, warranties and covenants, all of which are
subject to any exceptions that the Mortgagor may have previously disclosed in
writing to the Mortgagee, and which, to the extent that they deal with
representations of fact, are based on the Mortgagor’s present knowledge, arrived
at after reasonable inquiry.




(A)

Use of the Mortgaged Property.




(1)

The Mortgagor shall:  (a) use, handle, transport or store Hazardous Materials as
defined under any Environmental Law (both as hereinafter defined); and (b) store
or treat non-hazardous wastes:  (i) in a good and prudent manner in the ordinary
course of business; and (ii) in compliance with all applicable Environmental
Laws.




(2)

The Mortgagor shall not conduct or allow to be conducted, in violation of any
Environmental Law, any business, operations or activity on the Mortgaged
Property, or, except in strict compliance with applicable law, employ or use the
Mortgaged Property to generate, use, handle, manufacture, treat, store, process,
transport or dispose of any Hazardous Materials, or any other substance which is
prohibited, controlled or regulated under applicable law.  The Mortgagor shall
not use the Mortgaged Property in a way that poses a threat or nuisance to
public safety, health or the environment, or cause or allow to be caused a known
or suspected release of Hazardous Materials, on, under, or from the Mortgaged
Property.








6










--------------------------------------------------------------------------------

(3)

The Mortgagor shall not do or permit any act or thing, business or operation
that poses an unreasonable risk of harm, or impairs or may impair the value of
the Mortgaged Property or any part thereof.




(B)

Condition of the Mortgaged Property.




(1)

The Mortgagor shall take all appropriate response actions, including any removal
and remedial actions, in the event of a release, emission, discharge or disposal
of Hazardous Materials in, on, under, or about the Mortgaged Property, so as to
remain in compliance with all Environmental Laws.




(2)

All underground tanks, wells, septic tanks, ponds, pits, or any other storage
tanks (whether currently in use or abandoned) on the Mortgaged Property, if any,
are, as of the date hereof, maintained in compliance with all applicable
Environmental Laws.




(C)

Notice of Environmental Problems or Litigation.  Neither the Mortgagor nor any
of its tenants have given, nor were they required to give, nor have they
received, any notice, letter, citation, order, warning, complaint, inquiry,
claim or demand that:  (1) the Mortgagor and/or any tenants have violated, or
are about to violate, any Environmental Law, judgment or order; (2) there has
been a release, or there is a threat of release, of Hazardous Materials from the
Mortgaged Property; (3) the Mortgagor and/or its tenants may be or are liable,
in whole or in part, for the costs of cleaning up, remediating, removing or
responding to a release or a threatened release of Hazardous Materials; or (4)
the Mortgaged Property is subject to a lien in favor of any governmental entity
for any liability, costs or damages, under any Environmental Law arising from,
or costs incurred by such governmental entity in response to, a release or a
threatened release of a Hazardous Material.  The Mortgagor further represents
and warrants that no conditions currently exist or are currently reasonably
foreseeable that would subject the Mortgagor to any such investigation,
litigation, administrative enforcement or to any damages, penalties, injunctive
relief, or cleanup costs under any Environmental Law.  Upon receipt of any such
notice, the Mortgagor and its tenants shall immediately provide a copy to the
Mortgagee.




(D)

Right of Inspection.  The Mortgagor hereby grants, and will cause any tenants to
grant, to the Mortgagee, its agents, attorneys, employees, consultants,
contractors, successors and assigns, an irrevocable license and authorization,
upon reasonable notice, to enter upon and inspect the Mortgaged Property and
facilities thereon, and perform such tests, including without limitation,
subsurface testing, soils and groundwater testing, and other tests which may
physically invade the Mortgaged Property, as the Mortgagee, in its sole
discretion, determines are necessary to protect its security interest; provided,
however, that under no circumstances shall the Mortgagee be obligated to perform
such inspections or tests.




(E)

Indemnity.  The Mortgagor agrees to indemnify and hold the Mortgagee, its
directors, employees, agents, and its successors and assigns, harmless from and
against any and all claims, losses, damages, liabilities, fines, penalties,
charges, judgments, administrative orders, remedial action requirements,
enforcement actions of any kind, and all costs and expenses incurred in
connection therewith (including without limitation attorney’s fees and expenses)
arising directly or indirectly, in whole or in part, out of any failure of the
Mortgagor to comply with the environmental representations, warranties, and
covenants contained herein.





7










--------------------------------------------------------------------------------




(F)

Continuation of Representations, Warranties, Covenants and Indemnities.  The
Mortgagor’s representations, warranties, covenants, and indemnities contained
herein shall survive the occurrence of any event whatsoever, including, without
limitation, the satisfaction of the Obligations secured hereby, the reconveyance
or foreclosure of this Mortgage, the acceptance by the Mortgagee of a deed in
lieu of foreclosure, or any transfer or abandonment of the Mortgaged Property.




(G)

Corrective Action.  In the event the Mortgagor is in breach of any of its
representations, warranties or agreements as set forth above, then, without
limiting the Mortgagee’s other rights hereunder, the Mortgagor, at its sole
expense, shall take all actions required, including, without limitation,
environmental cleanup of the Mortgaged Property, to comply with the
representations, warranties, and covenants contained herein and with all
applicable legal requirements and, in any event, shall take all actions deemed
necessary under all applicable Environmental Laws.




(H)

Hazardous Materials Defined.  The term “Hazardous Materials” shall mean
dangerous, toxic, or hazardous pollutants, contaminants, chemicals, wastes,
materials or substances, as defined in or governed by the provisions of any
Environmental Law.




(I)

Environmental Law Defined.  The term “Environmental Law” shall mean any federal,
state or local laws, statute, ordinance, rule, regulation, administration order,
or permit now in effect or hereinafter enacted, pertaining to the public health,
safety, industrial hygiene, or the environmental conditions on, under or about
the Mortgaged Property.







ARTICLE .




EVENTS OF DEFAULT AND

REMEDIES OF THE MORTGAGEE




Section 4.01.

Events of Default.  Each of the following shall be an "Event of Default":




(A)

default shall be made in the payment of any amount due under any Obligation;




(B)

default shall be made in the due observance or performance of any of the
covenants, co­nditions or agreements on the part of the Mortgagor, and, if such
default shall be under Sections 3.06, 3.07, or 3.08 hereof, such default shall
continue for a period of thirty (30) days after written notice specifying such
default and requiring the same to be remedied shall have been given to the
Mortgagor by the Mortgagee;




(C)

any representation or warranty made by the Mortgagor herein, or in any
certificate, instrument or document delivered hereunder, shall prove to be false
or misleading in any material respect on or as of the date made;








8










--------------------------------------------------------------------------------

(D)

an “Event of Default” shall have occurred under any Credit Agreement or, in the
event any Credit Agreement does not contain specified “Events of Default,” the
Mortgagor shall breach or be in default of any Credit Agreement; and




(E)

an event of damage, destruction or loss or a taking under the power of eminent
domain or like power (or transfer in lieu of such taking) shall have had, in the
judgment of the Mortgagee, a material adverse effect on the ability of the
Mortgagor to pay or perform the Obligations.




Section 4.02.

Acceleration of Maturity.   If an Event of Default shall have occurred and be
continuing, the Mortgagee may declare the Obligations to be due and payable
immediately by a notice in writing to the Mortgagor, and upon such declaration,
all Obligations shall become due and payable immediately, anything contained
herein or in the Credit Agreements to the contrary notwithstanding.




Section 4.03.

Remedies of the Mortgagee.  If one or more Events of Default shall occur and be
continuing, the Mortgagee (personally or by attorney), in its discretion, may:




(A)

take immediate possession of the Mortgaged Property, collect and receive all
credits, outstanding accounts and bills receivable of the Mortgagor and all
rents, income, revenues, profits and proceeds pertaining to or arising from the
Mortgaged Property, or any part thereof, whether then past due or accruing
thereafter, and issue binding receipts therefor; and manage, control and operate
the Mortgaged Property as fully as the Mortgagor might do if in possession
thereof, including, without limitation, the making of all repairs or
replacements deemed necessary or advisable;




(B)

proceed to protect and enforce the rights of the Mortgagor and the rights of the
Mortgagee by suits or actions in equity or at law in any court or courts of
competent jurisdiction, whether for specific performance of any covenant or any
agreement contained herein or in any Credit Agreement or in aid of the execution
of any power herein granted or for the foreclosure hereof or hereunder or for
the sale of the Mortgaged Property, or any part thereof, or to collect the debts
hereby secured or for the enforcement of such other or additional appropriate
legal or equitable remedies as may be deemed necessary or advisable to protect
and enforce the rights and remedies herein granted or conferred, and in the
event of the institution of any such action or suit, the Mortgagee shall have
the right to have appointed a receiver of the Mortgaged Property and of all
rents, income, revenues, profits and proceeds pertaining thereto or arising
 therefrom, whether then past due or accruing after the appointment of such
receiver, derived, received or had from the time of the commencement of such
suit or action, and such receiver shall have all the usual powers and duties of
receivers in like and similar cases, to the fullest extent permitted by law, and
if application shall be made for the appointment of a receiver, the Mortgagor
hereby expressly consents that the court to which such application shall be made
may make said appointment ex parte; and








9










--------------------------------------------------------------------------------

(C)

sell or cause to be sold all of the Mortgaged Property or any part thereof, and
all right, title, interest, claim and demand of the Mortgagor therein or
thereto, at public auction at such place in any county in which the property to
be sold, or any part thereof, is located, at such time, upon such notice, and
upon such terms as may be specified in a notice of sale, which shall state the
time when and the place where the sale is to be held, shall contain a brief
description of the property to be sold, and shall be given by mailing a copy
thereof to the Mortgagor at least fifteen (15) days prior to the date fixed for
such sale and by publishing the same once in each week for two successive
calendar weeks prior to the date of such sale in a newspaper of general
circulation published in said county or, if no such newspaper is published in
such county, in a newspaper of general circulation in such county, the first
such publication to be not less than fifteen (15) days nor more than thirty (30)
days prior to the date fixed for such sale.  Any sale to be made under this
Section 4.03(C) may be adjourned from time to time by announcement at the time
and place appointed for such sale or for such adjourned sale or sales, and
without further notice or publication the sale may be had at the time and place
to which the same shall be adjourned.  Notwithstanding the foregoing, in the
event another or different notice of sale or another or different manner of
conducting the same shall be required by law, the notice of sale shall be given
or the sale be conducted, as the case may be, in accordance with the applicable
provisions of law.  The costs and expenses incurred by the Mortgagee (including,
but not limited to, receiver's fees, counsel fees, cost of advertisement and
agents' compensation) in the exercise of any of the remedies provided in this
Mortgage shall be secured by this Mortgage.




(D)

it is agreed that if this Mortgage covers less than ten (10) acres of land, and
in the event of the foreclosure of this Mortgage and sale of the property by
sheriff’s sale in such foreclosure proceedings, the time of one year for
redemption from said sale provided by the statutes of the State of Iowa shall be
reduced to six (6) months provided the Mortgagee, in such action files an
election to waive any deficiency judgment against Mortgagors which may arise out
of the foreclosure proceedings; all to be consistent with the provisions of
Chapter 628 of the Iowa Code.  If the redemption period is so reduced, for the
first three (3) months after sale such right of redemption shall be exclusive to
the Mortgagee, and the time periods in Sections 628.5, 628.15, and 628.16 of the
Iowa Code shall be reduced to four (4) months.




It is further agreed that the period of redemption after a foreclosure of this
Mortgage shall be reduced to sixty (60) days if all of the three following
contingencies develop: (1) The real estate is less than ten (10) acres in size;
(2) the Court finds affirmatively that the said real estate has been abandoned
by the owners and those persons personally liable under this Mortgage at the
time of such foreclosure; and (3) Mortgagee in such action files an election to
waive any deficiency judgment against Mortgagor or its successor in interest in
such action.  If the redemption period is so reduced, Mortgagor or its successor
in interest or the owner shall have the exclusive right to redeem for the first
thirty (30) days after such sale, and the time provided for redemption by
creditors as provided in Sections 628.5, 628.15, and 628.16 of the Iowa Code
shall be reduced to forty (40) days.  Entry of appearance by pleading or docket
entry by or on behalf of Mortgagor shall be a presumption that the property is
not abandoned.  Any such redemption period shall be consistent with all of the
provisions of Chapter 628 of the Iowa Code.  This paragraph shall not be
construed to limit or otherwise affect any other redemption provisions contained
in Chapter 628 of the Iowa Code.








10










--------------------------------------------------------------------------------

Section 4.04.

Application of Proceeds from Remedial Actions.  Any proceeds or funds arising
from the exercise of any rights or the enforcement of any remedies herein
provided after the payment or provision for the payment of any and all costs and
expenses in connection with the exercise of such rights or the enforcement of
such remedies shall be applied to the Obligations in such order and manner as
the Mortgagee shall elect in its sole discretion, and the balance, if any, shall
be paid to whomsoever shall be entitled thereto.




Section 4.05.

Remedies Cumulative; No Election.  Every right or remedy herein conferred upon
or reserved to the Mortgagee shall be cumulative and shall be in addition to
every other right and remedy given hereunder or under any Credit Agreement or
now or hereafter existing at law, or in equity, or by statute.  The pursuit of
any right or remedy shall not be construed as an election.




Section 4.06

Waiver of Appraisement Rights. The Mortgagor, for itself and all who may claim
through or under it, covenants that it will not at any time insist upon or
plead, or in any manner whatever claim, or take the benefit or advantage of, any
appraisement, valuation, stay, extension or redemption laws now or hereafter in
force in any locality where any of the Mortgaged Property may be situated, in
order to prevent, delay or hinder the enforcement or foreclosure of this
Mortgage, or the absolute sale of the Mortgaged Property, or any part thereof,
or the final and absolute putting into possession thereof, immediately after
such sale, of the purchaser or purchasers thereat, and the Mortgagor, for itself
and all who may claim through or under it, hereby waives the benefit of all such
laws unless such waiver shall be forbidden bylaw.







ARTICLE .




POSSESSION UNTIL DEFAULT; SATISFACTION




Section 5.01.

Possession Until Default.  Until one or more Events of Default shall have
occurred, the Mortgagor shall be permitted to retain actual possession of the
Mortgaged Property, and to manage, operate and use the same and any part
thereof, with the rights and franchises appertaining thereto, including, without
limitation, to collect, receive, take, use and enjoy the rents, revenues,
issues, earnings, income, products, profits and proceeds thereof or therefrom,
subject to the provisions of this Mortgage.




Section 5.02.

Satisfaction. If the Mortgagor shall well and truly pay or cause to be paid the
Obligations at the times and in the manner provided in the Credit Agreements,
and shall also pay or cause to be paid all other sums payable by the Mortgagor
hereunder, and shall keep and perform all covenants herein and in all Credit
Agreements required to be kept and performed by it, and there are no further
obligations to make advances to the Mortgagor under any of the Credit
Agreements, then and in that case, all property, rights and interest hereby
conveyed or assigned or pledged shall, upon the written request of the
Mortgagor, revert to the Mortgagor and the estate, right, title and interest of
the Mortgagee shall thereupon cease, determine and become void, and the
Mortgagee, in such case, at the Mortgagor’s cost and expense, shall enter
satisfaction of this Mortgage upon the record.











11










--------------------------------------------------------------------------------

ARTICLE .




MISCELLANEOUS




Section 6.01.

Property Deemed Real Property.  It is hereby declared to be the intention of the
Mortgagor that all the Mortgaged Property, including, without limitation, all
rights of way and easements granted or given to the Mortgagor or obtained by it
to use real property in connection with the construction, acquisition,
ownership, use or operation of the buildings or improvements located on the real
property encumbered hereby, and all other property physically attached to any of
the foregoing, including fixtures now or in the future attached to any of the
foregoing, shall be deemed to be real property.




Section 6.02.

Mortgage to Bind and Benefit Successors and Assigns. All of the covenants,
stipulations, promises, undertakings and agreements herein contained by or on
behalf of the Mortgagor shall bind its successors and assigns, whether so
specified or not, and all titles, rights and remedies hereby granted to or
conferred upon the Mortgagee shall pass to and inure to the benefit of the
successors and assigns of the Mortgagee.  The Mortgagor hereby agrees to execute
such consents, acknowledgments and other instruments as may be requested by the
Mortgagee in connection with the assignment, transfer, mortgage, hypothecation
or pledge of the rights or interests of the Mortgagee hereunder or under the
Credit Agreements or in and to any of the Mortgaged Property.




Section 6.03.

Headings. The descriptive headings of the various articles and sections of this
Mortgage were formulated and inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.




Section 6.04.

Notices.  All demands, notices, reports, approvals, designations or directions
required or permitted to be given hereunder shall be in writing and shall be
deemed to be properly given if sent by registered or certified mail, postage
prepaid, or delivered by hand, or sent by facsimile transmission, receipt
confirmed, addressed to the proper party or parties at the following address:




As to the Mortgagor:

SUPERIOR ETHANOL, L.L.C.

 

4124 Airport Road

 

Shenandoah, IA  51601

 

Attention:  Brian Larson

 

Telephone No:  712-246-2932

 

Fax No:  712-246-2610







As to the Mortgagee’s Agent:

CoBank, ACB

 

5500 S. Quebec Street

 

Greenwood Village, CO  80111

 

Attention:  Agribusiness Banking Group

 

Fax No:  303-740-4002








12










--------------------------------------------------------------------------------

Either such party may from time to time designate to each other a new address to
which demands, notices, reports, approvals, designations or directions may be
addressed, and from and after any such designation, the address designated shall
be deemed to be the address of such party in lieu of the address given above.




Section 6.05.

Severability. The invalidity of any one or more phrases, clauses, sentences,
paragraphs or provisions of this Mortgage shall not affect the remaining
portions hereof.




Section 6.06.

Governing Law. The effect and meaning of this Mortgage, and the rights of all
parties hereunder, shall be governed by, and construed according to, the laws of
the State of Iowa, except to the extent governed by federal law.




Section 6.07.

Indemnification by the Mortgagor of the Mortgagee. The Mortgagor agrees to
indemnify and save harmless the Mortgagee against any liability or damages which
the Mortgagee may incur or sustain in the exercise and performance of its
rightful powers and duties hereunder, including any liability or damages arising
from the Mortgagor's failure to comply with any Environmental Law or the like
applicable to the Mortgaged Property.  For such indemnity, the Mortgagee shall
be secured under this Mortgage in the same manner as the Obligations and all
amounts payable under this Section shall be paid to the Mortgagee with interest
at the rate specified in Section 3.09.  The Mortgagor’s obligations under this
Section shall survive the exercise by the Mortgagee of its rights and remedies
hereunder, any foreclosure on all or any part of the Mortgaged Property and the
cancellation or satisfaction of this Mortgage.




IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
 YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.




By execution of this Mortgage, Mortgagor acknowledges it has received a copy of
this Mortgage.




[Signatures follow on next page.]





13










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, SUPERIOR ETHANOL, L.L.C., as Mortgagor, has caused this
Mortgage to be signed in its name by its officer thereunto duly authorized, all
as of the day and year first above written.




SUPERIOR ETHANOL, L.L.C., Mortgagor







By: /s/ Brian L. Larson

Name: Brian L. Larson

Title: Manager










STATE OF IOWA

)

)

COUNTY OF PAGE

)










This instrument was acknowledged before me on this 16th day of March , 2007, by
Brian L. Larson (name of person) as Manager (type of authority, e.g., officer,
trustee, etc.) of  SUPERIOR ETHANOL, L.L.C. (name of party on behalf of whom
instrument was executed).  







(SEAL)

/s/ Lita Meyer                                                               

Notary Public

Printed Name: Lita Meyer




Notary                                                                          

Title (and Rank)




My commission expires: 1/11/2010








14










--------------------------------------------------------------------------------

EXHIBIT A -- REAL PROPERTY







1.

Legal descriptions of real property in which the Mortgagor has a fee estate:




     Dickenson County, Iowa







That part of the South Half of the Southeast Quarter of Section 34, Township 100
North, Range 35, West of the 5th P.M., Dickinson County, Iowa, lying South of
the C.R.I. & P. Railway right-of way.    























--------------------------------------------------------------------------------










FARM CREDIT SERVICES OF AMERICA, FLCA

SECURITY AGREEMENT







THIS SECURITY AGREEMENT is executed and delivered by SUPERIOR ETHANOL, L.L.C.,
(the "Debtor"), an Iowa limited liability company, having its place of business
(or chief executive office if more than one place of business) located at 4124
Airport Road, Shenandoah, Iowa 51601, to FARM CREDIT SERVICES OF AMERICA, FLCA
(the "Secured Party"), a federally chartered instrumentality of the United
States, whose mailing address is P.O. Box 2409, Omaha, Nebraska 68103-2409.




SECTION 1.

GRANT OF SECURITY INTEREST.  For valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Debtor hereby grants to the
Secured Party a security interest in all of the personal property of the Debtor,
wherever located and whether now existing or hereafter acquired, together with
all accessions and additions thereto, and all products and proceeds thereof,
including:




accounts; inventory (including without limitation, returned or repossessed
goods); goods; as-extracted collateral; chattel paper; electronic chattel paper;
instruments; investment property (including, without limitation, certificated
and uncertificated securities, security entitlements, securities accounts,
commodity contracts, and commodity accounts); letters of credit;
letter-of-credit rights; documents; equipment; farm products; fixtures; general
intangibles (including, without limitation, payment intangibles, choses or
things in action, litigation rights and resulting judgments, goodwill, patents,
trademarks and other intellectual property, tax refunds, miscellaneous rights to
payment, investments and other interests in entities not included in the
definition of investment property (including, without limitation, all equities
and patronage rights in all cooperatives and all interests in partnerships and
joint ventures), margin accounts, computer programs, software, invoices, books,
records and other information relating to or arising out of the Debtor's
business); and, to the extent not covered by the above, all other personal
property of the Debtor of every type and description, including without
limitation, supporting obligations, interests or claims in or under any policy
of insurance, commercial tort claims, deposit accounts, money, and judgments
(the "Collateral").




Where applicable, all terms used herein shall have the same meaning as presently
and as hereafter defined in the Uniform Commercial Code (the "UCC").




SECTION 2.

THE OBLIGATIONS.  The security interest granted hereunder shall secure the
payment of all indebtedness and the performance of all obligations of the Debtor
to the Secured Party of every type and description, whether now existing or
hereafter arising, fixed or contingent, as primary obligor or as guarantor or
surety, acquired directly or by assignment or otherwise, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced, including without limitation all loans, advances and
other extensions of credit and all covenants, agreements, and provisions
contained in all loan and other agreements between the parties (the
"Obligations").




SECTION 3.

REPRESENTATIONS, WARRANTIES AND COVENANTS.  The Debtor represents, warrants and
covenants as follows:

















--------------------------------------------------------------------------------

Security Agreement

-2-













A.

Title to Collateral.  Except as permitted by any other written agreement between
the parties, and except for any security interest in favor of the Secured Party,
the Debtor has clear title to all Collateral free of all adverse claims,
interests, liens, or encumbrances.  Without the prior written consent of the
Secured Party, the Debtor shall not create or permit the existence of any
adverse claims, interests, liens, or other encumbrances against any of the
Collateral.  The Debtor shall provide prompt written notice to the Secured Party
of any future adverse claims, interests, liens, or encumbrances against all
Collateral, and shall defend diligently the Debtor's and the Secured Party's
interests in all Collateral.




B.

Validity of Security Agreement; Corporate Authority.  This Security Agreement is
the valid and binding obligation of the Debtor, enforceable in accordance with
its terms.  The Debtor has the corporate power to execute, deliver and carry out
the terms and provisions of this Security Agreement and all related documents,
and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Security Agreement and all related documents.




C.

Location of the Debtor.  The Debtor's place of business (or chief executive
office if more than one place of business) is located at the address shown
above.  The Debtor’s state of incorporation or formation is as shown above.




D.

Location of Collateral.  All equipment and inventory are now at the location or
locations specified on Schedule A attached hereto and made a part hereof.  All
farm products and fixtures are now at the location or locations specified on
Schedule B attached hereto and made a part hereof.




E.

Name, Identity, and Corporate Structure.  The Debtor’s exact legal name is as
set forth above.  Except as otherwise disclosed to the Secured Party in writing,
the Debtor has not within the past ten years changed its name, identity or
corporate structure through incorporation, merger, consolidation, joint venture
or otherwise.




F.

Change in Name, State of Debtor’s Location, Location of Collateral, Etc.
 Without giving at least thirty days' prior written notice to the Secured Party,
the Debtor shall not change its name, identity or corporate structure, the
location of its place of business (or chief executive office if more than one
place of business), its state of incorporation or formation, or the location of
the Collateral.

















--------------------------------------------------------------------------------

Security Agreement

-3-













G.

Further Assurances.  Upon the request of the Secured Party, the Debtor shall do
all acts and things as the Secured Party may from time to time deem necessary or
advisable to enable it to perfect, maintain, and continue the perfection and
priority of the security interest of the Secured Party in the Collateral, or to
facilitate the exercise by the Secured Party of any rights or remedies granted
to the Secured Party hereunder or provided by law. Without limiting the
foregoing, the Debtor agrees to execute, in form and substance satisfactory to
the Secured Party, such financing statements, amendments thereto, supplemental
agreements, assignments, notices of assignments, and other instruments and
documents as the Secured Party may from time to time request.  In addition, in
the event the Collateral or any part thereof consists of instruments, documents,
chattel paper, or money (whether or not proceeds of the Collateral), the Debtor
shall, upon the request of the Secured Party, deliver possession thereof to the
Secured Party (or to an agent of the Secured Party retained for that purpose),
together with any appropriate endorsements and/or assignments.  Where Collateral
is in the possession of a third party, the Debtor will join with the Secured
Party in notifying the third party of the Secured Party’s security interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of the Secured Party.  The Debtor will cooperate with
the Secured Party in obtaining control with respect to Collateral consisting of
deposit accounts (that are not held by the Secured Party as depositary
institution), investment property, letter-of-credit rights and electronic
chattel paper.  The Secured Party shall use reasonable care in the custody and
preservation of such Collateral in its possession, but shall not be required to
take any steps necessary to preserve rights against prior parties.  All costs
and expenses incurred by the Secured Party to establish, perfect, maintain,
determine the priority of, or release the security interest granted hereunder
(including the cost of all filings, recordings, and taxes thereon and the fees
and expenses of any agent retained by Secured Party) shall become part of the
Obligations secured hereby and be paid by the Debtor on demand.




H.

Insurance.  The Debtor shall maintain such property and casualty insurance with
such insurance companies, in such amounts, and covering such risks, as are at
all times satisfactory to the Secured Party.  All such policies shall provide
for loss payable clauses or endorsements in form and content acceptable to the
Secured Party.  Upon the request of the Secured Party, all policies (or such
other proof of compliance with this Section as may be satisfactory to the
Secured Party) shall be delivered to the Secured Party.  The Debtor shall pay
all insurance premiums when due.  In the event of loss, damage, or injury to any
insured Collateral, the Secured Party shall have full power to collect any and
all insurance proceeds due under any of such policies, and may, at its option,
apply such proceeds to the payment of any of the Obligations secured hereby, or
may apply such proceeds to the repair or replacement of such Collateral.




I.

Taxes, Levies, Etc.  The Debtor has paid and shall continue to pay when due all
taxes, levies, assessments, or other charges which may become an enforceable
lien against the Collateral.




J.

Disposition and Use of Collateral by the Debtor.  Without the prior written
consent of the Secured Party and provided the Debtor is not in default
hereunder, the Debtor shall not at any time sell, transfer, lease, abandon, or
otherwise dispose of any Collateral except in the ordinary course of its
business.  The Debtor shall not use any of the Collateral in any manner which
violates any statute, regulation, ordinance, rule, decree, order, or insurance
policy.

















--------------------------------------------------------------------------------

Security Agreement

-4-













K.

Receivables.  The Debtor shall preserve, enforce, and collect all accounts,
chattel paper, electronic chattel paper, instruments, documents and general
intangibles, whether now owned or hereafter acquired or arising (the
"Receivables"), in a diligent fashion and, upon the request of the Secured
Party, the Debtor shall execute an agreement in form and substance satisfactory
to the Secured Party by which the Debtor shall direct all account debtors and
obligors on instruments to make payment to a lock box deposit account under the
exclusive control of the Secured Party.




L.

Condition of Collateral.  All tangible Collateral is now in good repair and
condition and the Debtor shall at all times hereafter, at its own expense,
maintain all such Collateral in good repair and condition.




M.

Condition of Books and Records.  The Debtor has maintained and shall maintain
complete, accurate and up-to-date books, records, accounts, and other
information relating to all Collateral in such form and in such detail as may be
satisfactory to the Secured Party, and shall allow the Secured Party or its
representatives at any reasonable time to examine and copy such books, records,
accounts, and other information.




N.

Right of Inspection.  At all reasonable times upon the request of the Secured
Party, the Debtor shall allow the Secured Party or its representatives to visit
any of the Debtor's properties or locations so that the Secured Party or its
representatives may confirm, inspect and appraise any of the Collateral.




SECTION 4.

DEFAULT.  The breach of any of the Obligations secured hereby, and/or the breach
of any representation, warranty, covenant, or agreement contained in this
Security Agreement, shall constitute default hereunder.




SECTION 5.

RIGHTS AND REMEDIES.  Upon the Debtor's default and at any time thereafter, the
Secured Party may declare all Obligations to be immediately due and payable and
may exercise any and all rights and remedies of the Secured Party in the
enforcement of its security interest under the UCC, this Security Agreement, or
any other applicable law.  Without limiting the foregoing:




A.

Disposition of Collateral.  The Secured Party may sell, lease, or otherwise
dispose of all or any part of the Collateral, in its then present condition or
following any commercially reasonable preparation or processing thereof, whether
by public or private sale or at any brokers' board, in lots or in bulk, for
cash, on credit or otherwise, with or without representations or warranties, and
upon such other terms as may be acceptable to the Secured Party, and the Secured
Party may purchase at any public sale.  At any time when advance notice of sale
is required, the Debtor agrees that ten days' prior written notice shall be
reasonable.  In connection with the foregoing, the Secured Party may:




1.

 require the Debtor to assemble the Collateral and all records pertaining
thereto and make such Collateral and records available to the Secured Party at a
place to be designated by the Secured Party which is reasonably convenient to
both parties;




2.

 enter the premises of the Debtor or premises under the Debtor's control and
take possession of the Collateral;














--------------------------------------------------------------------------------

Security Agreement

-5-
















3.

without charge, use or occupy the premises of the Debtor or premises under the
Debtor's control, including without limitation, warehouse and other storage
facilities;




4.

without charge, use any patent, trademark, tradename, or other intellectual
property or technical process used by the Debtor in connection with any of the
Collateral; and




5.

rely conclusively upon the advice or instructions of any one or more brokers or
other experts selected by the Secured Party to determine the method or manner of
disposition of any of the Collateral and, in such event, any disposition of the
Collateral by the Secured Party in accordance with such advice or instructions
shall be deemed to be commercially reasonable.




B.

Collection of Receivables.  The Secured Party may, but shall not be obligated
to, take all actions reasonable or necessary to preserve, enforce or collect the
Receivables, including without limitation, the right to notify account debtors
and obligors on Receivables to make direct payment to the Secured Party, to
permit any extension, compromise, or settlement of any of the Receivables for
less than face value, or to sue on any Receivable, all without prior notice to
the Debtor.




C.

Proceeds.  The Secured Party may collect and apply all proceeds of the
Collateral, and may endorse the name of the Debtor in favor of the Secured Party
on any and all checks, drafts, money orders, notes, acceptances, or other
instruments of the same or a different nature, constituting, evidencing, or
relating to the Collateral. The Secured Party may receive and open all mail
addressed to the Debtor and remove therefrom any cash or non-cash items of
payment constituting proceeds of the Collateral.




D.

Insurance Adjustments.  The Secured Party may adjust, settle, and cancel any and
all insurance covering any Collateral, endorse the name of the Debtor on any and
all checks or drafts drawn by any insurer, whether representing payment for a
loss or a return of unearned premium, and execute any and all proofs of claim
and other documents or instruments of every kind required by any insurer in
connection with any payment by such insurer.




The net proceeds of any disposition of the Collateral may be applied by the
Secured Party, after deducting its reasonable expenses incurred in such
disposition, to the payment in whole or in part of the Obligations in such order
as the Secured Party may elect.  The enumeration of the foregoing rights and
remedies is not intended to be exhaustive, and the exercise of any right and/or
remedy shall not preclude the exercise of any other rights or remedies, all of
which are cumulative and non-exclusive.




SECTION 6.

OTHER PROVISIONS.




A.

Amendment, Modification, and Waiver.  Without the prior written consent of the
Secured Party, no amendment, modification, or waiver of, or consent to any
departure by the Debtor from, any provision hereunder shall be effective.  Any
such amendment, modification, waiver, or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No delay or
failure by the Secured Party to exercise any remedy hereunder shall be deemed a
waiver thereof or of any other remedy hereunder.  A waiver on any one occasion
shall not be construed as a bar to or waiver of any remedy on any subsequent
occasion.














--------------------------------------------------------------------------------

Security Agreement

-6-
















B.

Costs and Attorneys’ Fees.  Except as prohibited by law, if at any time the
Secured Party employs counsel in connection with the creation, perfection,
preservation, or release of the Secured Party's security interest in the
Collateral or the enforcement of any of the Secured Party's rights or remedies
hereunder, all of the Secured Party's reasonable attorneys’ fees arising from
such services and all expenses, costs, or charges relating thereto shall become
part of the Obligations secured hereby and be paid by the Debtor on demand.




C.

No Obligation to Make Loans.  Nothing contained herein or in any financing
statement or other document executed or filed in connection herewith shall be
construed to obligate the Secured Party to make any loans or advances to the
Debtor, whether pursuant to a commitment or otherwise.




D.

Revival of Obligations.  To the extent the Debtor or any third party makes a
payment or payments to the Secured Party or the Secured Party enforces its
security interest or exercises any right of setoff, and such payment or payments
or the proceeds thereof are subsequently invalidated, declared to be fraudulent
or preferential, set aside, and/or required to be repaid to a trustee, receiver,
or any other party under any bankruptcy, insolvency or other law or in equity,
then, to the extent of such recovery, the Obligations or any part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment or payments had not been made, or such enforcement
or setoff had not occurred.




E.

Performance by the Secured Party.  In the event the Debtor shall at any time
fail to pay or perform punctually any of its duties hereunder, the Secured Party
may, at its option and without notice to or demand upon the Debtor, without
obligation and without waiving or diminishing any of its other rights or
remedies hereunder, fully perform or discharge any of such duties.  All costs
and expenses incurred by the Secured Party in connection therewith, together
with interest thereon at the Secured Party's Agent Rate plus four percent per
annum, shall become part of the Obligations secured hereby and be paid by the
Debtor upon demand.




F.

Indemnification, Etc.  The Debtor hereby expressly indemnifies and holds the
Secured Party harmless from any and all claims, causes of action, or other
proceedings, and from any and all liability, loss, damage, and expense of every
nature, arising by reason of the Secured Party's enforcement of its rights and
remedies hereunder, or by reason of the Debtor's failure to comply with any
environmental or other law or regulation.  As to any action taken by the Secured
Party hereunder, the Secured Party shall not be liable for any error of judgment
or mistake of fact or law, absent gross negligence or willful misconduct on its
part.




G.

Power of Attorney.  The Debtor hereby appoints the Secured Party or the Secured
Party's designee as its attorney-in-fact, which appointment is irrevocable,
durable, and coupled with an interest, with full power of substitution, in the
name of the Debtor or in the name of the Secured Party, to take any action which
the Debtor is obligated to perform hereunder or which the Secured Party may deem
necessary or advisable to accomplish the purposes of this Security Agreement.
 In taking any action in accordance with this Section, the Secured Party shall
not be deemed to be the agent of the Debtor.  The powers conferred upon the
Secured Party in this Section are solely to protect its interest in the
Collateral and shall not impose any duty upon the Secured Party to exercise any
such powers.

















--------------------------------------------------------------------------------

Security Agreement

-7-













H.

Continuing Effect.  This Security Agreement, the Secured Party's security
interest in the Collateral, and all other documents or instruments contemplated
hereby shall continue in full force and effect until all of the Obligations have
been satisfied in full, the Secured Party has no commitment to make any further
advances to the Debtor, and the Debtor has sent a valid written demand to the
Secured Party for termination of this Security Agreement.




I.

Binding Effect.  This Security Agreement shall be binding upon and inure to the
benefit of the Debtor and the Secured Party and their respective successors and
assigns.




J.

Security Agreement as Financing Statement and Authorization to File.  A
photographic copy or other reproduction of this Security Agreement may be used
as a financing statement.  In addition, the Debtor authorizes the Secured Party
to prepare and file financing statements describing the Collateral, amendments
thereto, and continuation statements and file any financing statement, amendment
thereto or continuation statement electronically.  In addition, the Debtor
authorizes the Secured Party to file financing statements describing any
agricultural liens or other statutory liens held by the Secured Party.




K.

Governing Law.  Subject to any applicable federal law, this Security Agreement
shall be construed in accordance with and governed by the laws of the State of
Colorado, except to the extent that the UCC provides for the application of the
law of another state.




L.

Notices.  All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
when sent by registered or certified mail, return receipt requested, addressed
to the other party at the respective addresses given above, or to such other
person or address as either party designates to the other in the manner herein
prescribed.




M.

Severability.  The determination that any term or provision of this Security
Agreement is unenforceable or invalid shall not affect the enforceability or
validity of any other term or provision hereof.




IN WITNESS WHEREOF, the Debtor has executed this Security Agreement by its duly
authorized officer as of the day and year shown below.







Date:




March 15, 2007

 

DEBTOR:

SUPERIOR ETHANOL, L.L.C., an Iowa

limited liability company




 

By:

/s/ Brian L. Larson

 

 

 

 

Title:

Manager

















--------------------------------------------------------------------------------

Security Agreement

-8-



















SCHEDULE A




To Security Agreement Dated March 15, 2007




Executed By:

SUPERIOR ETHANOL, L.L.C.

 

(Name of Debtor)




Set forth below are the present locations (by county and state) of the Debtor's
inventory and equipment.







1495 320th Avenue, Superior, Iowa 51363




















--------------------------------------------------------------------------------

Security Agreement

-9-
















SCHEDULE B




To Security Agreement Dated March 15, 2007




Executed By:

SUPERIOR ETHANOL, L.L.C.

 

(Name of Debtor)




Set forth below are the present locations (by county and state) of the Debtor's
fixtures and farm products.




1495 320th Avenue, Superior, Iowa 51363





















